— In two related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County (Wolff, J.), dated February 16, 2012, as, after a hearing, and upon, in effect, denying the petitioner’s application pursuant to Family Court Act § 1027 to temporarily remand the child Michael F. to its custody and releasing the child Michael F. to her custody, directed that she be supervised by the petitioner in connection with the release of that child to her custody.
Ordered that the appeal is dismissed, without costs or disbursements.
The order that is the subject of this appeal has been superseded by a subsequent order of disposition dated June 27, 2012, from which the mother has taken an appeal. Accordingly, the *753appeal from the order dated February 16, 2012, must be dismissed (see Matter of Anthony B.-A. [Chandra B.], 88 AD3d 702 [2011]; Matter of Joseph A. [Fausat O.J, 78 AD3d 826 [2010]; Matter of Jahkayia M., 48 AD3d 393 [2008]). Eng, EJ., Florio, Sgroi and Miller, JJ., concur.